Citation Nr: 1007774	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  03-24 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma, to include as due to sun exposure or radiation 
exposure.

2.  Entitlement to service connection for osteoarthritis, to 
include as due to lead exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to 
February 1955.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a March 2003 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for basal cell carcinoma and 
osteoarthritis.

In an August 2007 decision, the Board denied the Veteran's 
claims for service connection for basal cell carcinoma and 
osteoarthritis.  He appealed that decision.

In November 2008, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court"), vacated the 
August 2007 Board decision and remanded the case to the Board 
for development and readjudication consistent with the Joint 
Motion for Remand.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's basal cell carcinomas and osteoarthritis were 
first noted in 2000, more than four decades after his 
separation from service.  The record contains private medical 
opinions dated in May 2006 and February 2010 attributing his 
basal cell carcinoma to sun exposure and/or claimed radiation 
exposure during his Naval service and his osteoarthritis to 
"repetitive, heavy work with awkward positions, non-iodizing 
radiation, and lead" but offered no basis for the opinions 
offered.  

The Veteran has not been provided with VA examinations to 
determine the etiology of these conditions.  The Joint Motion 
for Remand endorsed in the Court's order directed that the 
Veteran be provided with VA examinations to address the 
etiology of his current basal cell carcinomas and 
osteoarthritis.  Thus, a remand is required.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for appropriate 
examinations to determine the current 
nature and likely etiology of his basal 
cell carcinomas and osteoarthritis.  The 
claims file must be made available to the 
examiners for review prior to the 
examination.  All necessary tests should 
be conducted and the examiners should 
review the results of any testing prior to 
completion of the reports.

Based on the examinations and review of 
the record, the examiners are requested to 
provide opinions as to whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that the Veteran's current 
basal cell carcinomas and osteoarthritis 
are related to any in-service event or 
injury.  

The examiners are asked to specifically 
comment on the private opinions already of 
record attributing his basal cell 
carcinomas to sun exposure and/or claimed 
radiation exposure during service and his 
osteoarthritis to his work on board Naval 
ships.  

A detailed rationale for any opinion 
expressed should be provided.

2.  Readjudicate the claims on appeal, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand and all additional 
evidence submitted by the Veteran and his 
representative since the Court's order.  

If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

